Title: To George Washington from Charles-René-Dominique Sochet Destouches, 10 May 1781
From: Destouches, Charles-René-Dominique Sochet
To: Washington, George


                        
                            
                                Monsieur
                                A Newport Le 10 Mai 1781
                            
                            Votre Excellênce sera informée incessament par M. Le Comte De Barras lui même, de sa nomination au
                                commandement de L’Escadre du Roi, et de son arrivée a Boston. Le soin de deffendre les côtes d’Amerique ne pouvoit
                                être confié a un officier plus distingué, et je m’honorerai de conduire sous lui l’avant garde des
                                mêmes forces, dont Jai eû precedement le commandement en chef. J’ose croire que le tems pendant le quel elles ont ete
                                    sous ma direction ne sera pas regardé comme tout a fait perdû, pour L’avantage de la cause
                                commune. ce sera toujours L’Epoque la plus precieuse de ma vie par les temoignages honorables d’approbation que le
                                congrés des Etats unis, et votre Excellence ont bien voulû donner a mon zele.
                            Je suis avec respect, Monsieur de Votre Excellênce Le Tres humble et Tres obeissant Serviteur
                            
                                Destouches
                            
                        
                        TranslationSirNewport 10th May 1781.
                            Your Excellency will be informed by the Count de Barras himself of his appointment to the Command of the
                                Squadron of the King and of his arrival at Boston. The care of defending the Coasts of America cannot be intrusted to
                                a more distinguished Officer, and I shall have the honor to conduct under him the Advance Guard of the same forces of
                                which I just before had the Command in Chief. I dare beleive that the time while they were under my direction will not
                                be looked upon as mispent in the common cause. It will always be esteemed the most valuable Epoch of my life, on
                                account of the honorable Testimonies of approbation which the Congress of the U. S. and your Excellency have been
                                pleased to bestow upon my Zeal. I am with Respect yrs &a
                            
                                des Touche.
                            
                        
                    